Exhibit 10.3

 

THIRD MODIFICATION AGREEMENT

 

DOUGLAS P. FIELDS

 

This Modification Agreement (this “Third Modification Agreement”) is made as of
August 5, 2004 by and between JEH/EAGLE SUPPLY, INC. (formerly JEH/ACQUISITION
CORP.), a Delaware Corporation having a place of business at 2500 U.S. 287,
Mansfield, Texas (“JEH”), EAGLE SUPPLY, INC., a Florida corporation having a
place of business at 1451 Channelside Drive, Tampa, Florida (“Eagle Supply”),
EAGLE SUPPLY GROUP, INC., a Delaware corporation having an office located at 122
East 42nd Street, New York, N.Y. (“ESG”), with JEH, Eagle Supply and ESG
referred to collectively hereinafter as the “Employer”, and DOUGLAS P. FIELDS,
an individual residing at 100 Midwood Road, Greenwich, Connecticut (the
“Executive”).

 

WHEREAS, the parties executed an Amended, Restated and Consolidated Employment
Agreement made as of November 1, 2001 (the “Restated Agreement”); and

 

WHEREAS, the parties executed a Modification Agreement made as of January 1,
2003 (the “First Modification Agreement”), which modified the Restated
Agreement; and

 

WHEREAS, the parties executed Second Modification Agreement made as of April 1,
2004 (the “Second Modification Agreement”), which modified the Restated
Agreement, as the same was modified by the First Modification Agreement; and

 

WHEREAS, the parties hereto, consisting of all of the parties to the Restated
Agreement, as modified by the First Modification Agreement and the Second
Modification Agreement, now desire to amend the terms and conditions of the
Restated Agreement and, as applicable, the First Modification Agreement and
Second Modification Agreement, under which the Executive will continue to be
employed by ESG, Eagle Supply, and JEH in the capacities of Chairman of the
Board of Directors and Chief Executive Officer, and to render services to them
as may be required, consistent with his employment as therein and herein set
forth; and

 

WHEREAS, Employer acknowledges that Executive is a party to an employment
agreement with TDA Industries, Inc. which has been assumed by Pemberton Services
Corp.; and

 

WHEREAS, the parties acknowledge the accuracy of the foregoing recitals and
incorporate all of the same into this Third Modification Agreement as terms and
conditions hereof;

 

NOW, THEREFORE, in consideration of the promises and mutual representations,
covenants, and agreements set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

 

1. The provisions of Paragraph 8(E)(iii) of the Restated Agreement and Paragraph
4 of the First Modification Agreement (which modified such Paragraph 8(E)(iii))
are hereby modified so that the aggregate amount payable to the Executive
pursuant Paragraph 8(E)(iii) of

 



--------------------------------------------------------------------------------

the Restated Agreement and Paragraph 4 of the First Modification Agreement
(including, without limitation, the contemplated severance pay and the amount
payable pursuant to the last sentence of Paragraph 4 of the First Modification
Agreement) (collectively, the “Change of Control Payment”) shall be reduced by
$200,000. For avoidance of doubt and in furtherance of the foregoing, the
aggregate Change of Control Payment payable to the Executive shall hereafter be
equal to (a) the aggregate Change of Control Payment that would have been
payable to the Executive in the absence of this Third Modification Agreement
minus (b) $200,000.

 

2. Except as expressly modified herein, all terms and conditions of the Restated
Agreement and the First Modification Agreement remain unchanged and the same are
hereby ratified and confirmed.

 

[Signatures on following page.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Third Modification
Agreement as of the day and year first above written.

 

        JEH/EAGLE SUPPLY, INC.             By:   /s/ Frederick M. Friedman      
     

Name:

  Frederick M. Friedman            

Title:

  Executive Vice President and Treasurer         EAGLE SUPPLY, INC.            
By:   /s/ Frederick M. Friedman            

Name:

  Frederick M. Friedman            

Title:

  Executive Vice President and Treasurer         EAGLE SUPPLY GROUP, INC.      
      By:   /s/ Frederick M. Friedman            

Name:

  Frederick M. Friedman            

Title:

  Executive Vice President and Treasurer            

/s/ Douglas P. Fields

--------------------------------------------------------------------------------

            DOUGLAS P. FIELDS                              

Date:

  8/5/04 APPROVED AND CONSENTED TO:       PEMBERTON SERVICES CORP.            
By:   /s/ Frederick M. Friedman            

Name:

  Frederick M. Friedman            

Title:

  Vice President APPROVED AND CONSENTED TO:       TDA INDUSTRIES, INC.          
  By:   /s/ Frederick M. Friedman            

Name:

  Frederick M. Friedman            

Title:

  Vice President

 